Citation Nr: 0107058	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
for disability of the right arm and hand.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1951 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the veteran's 
claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for disability of the right arm and hand.  In 
connection with his appeal the veteran testified before the 
undersigned at a hearing held at the RO in December 2000; a 
copy of that transcript is associated with the claims file.


FINDINGS OF FACT

1.  In rating decisions dated in May 1990 and August 1991, 
the RO denied entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for disability of the right arm and hand and 
properly notified the veteran of such actions; he did not 
appeal.

2.  The evidence received since the last final RO decision in 
August 1991 includes such that is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The May 1990 and August 1991 RO decisions that denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability of the right arm and hand became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1989, 
1990, 2000).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disability of the right arm and 
hand.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1989 the veteran claimed entitlement to benefits 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) based 
on loss of use of his right hand due to an electromyograph 
examination (EMG) performed at a VA facility on January 6, 
1989.  He argued that during the procedure he was struck in 
the back of the neck and then felt a sharp pain and numbness 
in his right upper extremity resulting in permanent right 
upper extremity disability.

In a rating decision dated in May 1990, the RO denied 
entitlement to benefits under 38 U.S.C.A. § 1151, and 
notified the veteran of that decision by letter dated in 
June 1990.  The RO determined that the evidence failed to 
show a relationship between right arm radiculopathy and an 
EMG administered by VA in January 1989.

The RO considered VA records dated from February 1989 to 
March 1990.  These records show treatment and evaluation for 
physical problems to include a frozen left shoulder, cervical 
spondylosis and right upper extremity disability.  In March 
1989, the veteran was referred for complaints of weakness and 
numbness in the right hand and forearm, with notation of 
symptoms dating to January 6, 1989, the date an EMG was 
performed at a VA facility.  The examining physician noted 
that the veteran had a history of lying on a table with neck 
extended in order to undergo left upper extremity treatment.  
Test results showed cervical disc herniation.  

An April 1989 record includes a note that EMG examination in 
January 1989 included passive neck flexion that "[r]esulted 
in severe [right] arm pain."  An August 1989 record includes 
a request to examine the veteran "who has been investigated 
for paralysis in the right arm.  This has been attributed to 
a needle in his neck when he had an EMG some months ago."  A 
record dated in October 1989 includes note of right arm 
weakness stated by the veteran to have begun in January 1989 
when "a EMG needle was inserted into his neck."

The veteran did not appeal the May 1990 rating decision.

In June 1990, the RO received a private medical report from 
I.G., M.D.  Dr. I.G. noted the veteran's history and appears 
to have reviewed pertinent documents to include the January 
6, 1989, EMG report, indicating testing of the left 
paraspinal, rhomboid, supraspinatus, infraspinatus, deltoid, 
biceps and triceps muscles.  Dr. I.G. noted that physicians' 
notes subsequently reported right upper extremity 
symptomatology, to include wasting of the veteran's right 
hand muscles.  Dr. I.G. stated that,

[t]he presence of atrophy of the right 
hand intrinsics, coupled with 
abnormalities on the MRI study of the 
cervical spine, indicate a pre-existent 
neurological disease, caused by a severe 
cervical spondylosis.

Anyone familiar with the EMG technique 
would not anticipate that the EMG 
procedure may produce any lasting 
neurological deficit.  Besides, the EMG 
in this case was performed on the left 
side, and the patient had acute right-
sided symptoms.  Still, the beginning of 
his symptoms, at the time of the EMG, 
should be explained, and I would suggest 
that a patient with pre-existent spinal 
stenosis, may exacerbate during the 
procedure, in a spine position with his 
head extended...

Again, this is a possibility, and an 
attempt to explain the coincidence of 
exacerbation of underlying cervical 
radiculopathy with an EMG procedure.


In a rating decision dated in September 1991, the RO 
considered additional VA  records pertinent only to the left 
hip and left knee, as well as the private medical report from 
I.G., M.D., cited above.  The RO continued to deny the claim 
and notified the veteran of such denial by letter dated in 
September 1991.  The RO's decision was based on a finding 
that the evidence did not show that right arm pain was the 
result of a procedure performed at a VA medical center.  The 
veteran did not appeal.

In December 1994, the veteran applied to reopen his claim.  
Additional VA records relevant to the lower extremities were 
received in the interim prior to the December 1994 claim to 
reopen.  In January 1995, duplicate VA records were added to 
the file pertinent to the veteran's right upper extremity.  
In February 1995, the RO continued to deny the claim.  In 
July 1995, the RO considered additional VA outpatient 
records, dated from January 1990 to October 1994, as well as 
statements from three individuals stating the veteran was 
fully functional in the upper extremities bilaterally until 
the January 1989 EMG.  The cited VA records are pertinent to 
the lower extremities, and also reflect physical therapy for 
the right upper extremity.

A May 1999 VA fee-basis examination report included note of 
the veteran's right upper extremity problems, setting out 
that "in 1984, the veteran had a right shoulder injury.  For 
evaluation of this problem, he underwent an EMG study in 
1989.  During the procedure, the veteran damaged his nerve, 
resulting in a right hand injury."  The examiner diagnosed a 
nerve injury to the right hand.

VA treatment records dated from 1995 to 1998 generally 
reflect evaluation of multiple disabilities and also include 
note of treatment for, and limitations resulting from, the 
veteran's right upper extremity problems.  

In December 2000, the veteran testified at a personal hearing 
before the undersigned.  The veteran re-iterated that while 
working at a VA medical center in 1984 he injured his left 
arm.  He reported that thereafter he underwent EMG and such 
resulted in damage to his right arm.  He indicated that one 
physician wrote in the records that the problem was due to 
the EMG.  

Pertinent Laws and Regulations

38 U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 provide that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800 (2000).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court 
of Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as 
did the United States Supreme Court, Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In March 1995, the Secretary published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision by the 
Court.  60 Fed. Reg. 14222 (1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25787 (1996), and 
codified at 38 C.F.R. § 3.358(c) (1997).  Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (1997).  

Finality/Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108. before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In this case the RO denied the veteran's claim in May 1990 
and again in August 1991 based on the lack of competent 
evidence of a nexus between right hand and arm disability and 
VA treatment via an EMG.  Evidence considered included Dr. 
I.G.'s opinion specific to the question involved.  

Since that time VA has, in sum, received statements and 
hearing testimony from the veteran re-iterating the 
circumstances of the claimed January 1989 injury; lay 
statements attesting to the veteran's upper extremity status 
prior to January 1989; and, VA outpatient treatment records 
showing continued treatment and evaluation for such problem.  
VA has also received a fee-basis examination report that 
includes consideration of the etiology of the veteran's right 
arm disability, noting a nerve injury incurred in connection 
with EMG in 1989 and diagnosing disability residual to such 
nerve injury.  Such evidence is new, and, moreover, material 
to the question of whether a relationship exists between VA-
performed EMG in 1989 and the disability of the veteran's 
right hand and arm.  This new evidence must be considered in 
order to fairly adjudicate the veteran's claim.  Accordingly, 
the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disabilities of the right arm and hand is now reopened; 
to that extent only the appeal is granted.


REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a previously disallowed claim and decide it on the 
merits.  Bernard v. Brown, 4 Vet App 384 (1993).  To avoid 
prejudice, the case is remanded to afford the RO opportunity 
to conduct a de novo review of the complete evidentiary 
record.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as VA medical records, potentially 
pertinent to the claim, and, to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In this case, the claims file does not contain records of the 
veteran's January 6, 1989, EMG procedure.  Such records are 
clearly material.  The duty to assist requires that VA make 
further efforts to obtain them.  Dr. I.G. appears to have 
considered the January 1989 EMG records and offered an 
opinion suggesting the improbability of the EMG causing the 
veteran's disability but also indicating the possibility that 
such aggravated an already existing problem.  The May 1999 
fee-basis examiner does not appear to have reviewed the 
January 1989, EMG report, or other relevant medical records, 
and thus the basis for his comments are unclear.  Therefore, 
a clarifying opinion as to whether a relationship exists 
between right arm/hand disability and the veteran's VA-
performed EMG, based on review of complete and accurate 
evidentiary record, should also be obtained.  

In any case, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, supra; 
VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)), request 
that the veteran supply the names and 
addresses of all facilities that have 
treated him for his right upper extremity 
problems since service.  In any case, the 
RO should document attempts to obtain 
records of the January 6, 1989, VA EMG 
testing as well as all other potentially 
relevant records of VA treatment and 
evaluation.  The RO should inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.

3.  After the above has been completed, 
to the extent possible, the RO should 
provide a complete copy of the claims 
file to the fee-basis physician who 
examined the veteran in May 1999.  The 
examiner is requested to review the 
claims folder and comment on whether it 
is at least as likely as not that the 
January 1989 EMG procedure resulted in 
additional, permanent, right upper 
extremity disability.  If the May 1999 
fee-basis physician is not available, the 
RO should afford the veteran another 
examination in order to obtain the 
requested opinion.  In either case, the 
physician should review the veteran's 
claims file and provide a rationale for 
all opinions expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim.  If the benefit sought remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


